Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 6, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0134771) (“Chen”) in view of Papasakellariou et al. (US 2013/0155974) (“Papasakellariou”) in view of Park et al. (US 2015/0382222) (“Park”).
For claims 1, 6, and 7; Chen discloses:  operating a terminal device in a wireless telecommunications system in which downlink communications are made by a base station using a radio interface that spans a system frequency bandwidth (paragraph 55:  To provide a wideband report, the UE calculates a wideband CQI value for the whole system bandwidth…To provide a UE-selected sub-band report, the total number of sub-bands N is divided into J portions called "bandwidth parts", each sub-band having a size k. The UE then computes and reports a CQI value corresponding to a reporting opportunity within each bandwidth part), the method comprising: measuring channel conditions across the system frequency bandwidth (paragraph 55:  To provide a wideband report, the UE calculates a wideband CQI value for the whole system bandwidth…To provide a UE-selected sub-band report, the total number of sub-bands N is divided into J portions called "bandwidth parts", each sub-band having a size k. The UE then computes and reports a CQI value corresponding to a reporting opportunity within each bandwidth part); aperiodically transmitting, to the base station, first channel condition measurement reports for a plurality of frequencies across the system frequency bandwidth not comprising the restricted subset of transmission resources (paragraph 63-64:  CQI reporting parameters are determined based on a total DL bandwidth of a plurality of DL component carriers…the UE may generate one or more CQI reports for the DL component carriers, wherein each CQI report is generated in accordance with the one or more CQI reporting parameters. In one aspect, the CQI may be a wideband CQI report, a higher-layer configured CQI report, or a User Equipment selected sub-band CQI report. In one aspect, the CQI report may be a periodic or aperiodic report) and periodically transmitting, to the base station, second channel condition measurement reports for transmission resources (paragraph 63-64:  CQI reporting parameters are determined based on a total DL bandwidth of a plurality of DL component carriers…the UE may generate one or more CQI reports for the DL component carriers, wherein each CQI report is generated in accordance with the one or more CQI reporting parameters. In one aspect, the CQI may be a wideband CQI report, a higher-layer configured CQI report, or a User Equipment selected sub-band CQI report. In one aspect, the CQI report may be a periodic or aperiodic report).
Chen expressly discloses reporting reduced bandwidth CQIs but does not expressly disclose CQI reporting of only allocated resources of the reduced bandwidth currently used by the reduced bandwidth device, but Papasakellariou from similar fields of endeavor teaches:  the terminal device is configured to receive at least some communications from the base station within a restricted subset of transmission resources selected from within the system frequency bandwidth, the restricted subset of transmission resources comprising a restricted bandwidth downlink channel having a channel bandwidth which is smaller than the system frequency bandwidth (paragraph 118:  as MTC UEs receive PDSCH only in an allocated DL BW, which can be less than a total DL BW available to conventional UEs, CQI reporting for MTC UEs should be restricted in frequency only in the allocated DL BW); second channel condition measurement reports for transmission resources comprising only the restricted bandwidth downlink channel (paragraph 118:  as MTC UEs receive PDSCH only in an allocated DL BW, which can be less than a total DL BW available to conventional UEs, CQI reporting for MTC UEs should be restricted in frequency only in the allocated DL BW).  Thus it would have been obvious to the person 
Chen does not expressly disclose, but Park from similar fields of endeavor teaches:  determining, based on the measured channel conditions across the system frequency bandwidth, a subset of frequency bands having channel conditions below a predetermined quality threshold and not comprising frequencies in the subset of frequency bands (paragraph 146:  if the BS (eNB) informs the UE of a threshold value indicating the presence of frequency selective interference through higher layer signaling such as RRC signaling, the UE measures contiguous cell interference related to a DL frequency band allocated to the UE itself through CSI-IM for interference measurement proposed by 3GPP LTE Rel-11, and a sub-band in which the interference amount higher than the above threshold value is excluded from the set S so that the frequency resource region S2 for channel measurement based on CSI-RS may be configured).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the selection as described by Park in the feedback system as described by Chen.  The motivation is to improve interference avoidance.
Park discloses the limitation “determining, based on the measured channel conditions across the system frequency bandwidth, a subset of frequency bands having channel conditions below a predetermined quality threshold and not comprising frequencies in the subset of frequency bands” except for the “channel conditions below a threshold”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine based on channel conditions below a threshold since the Examiner takes Official Notice of the equivalence of “interference above a 
For claims 5, 11, and 15; Chen discloses:  receiving configuration signalling from the base station which indicates at least one indication selected from the group comprising: an indication of a period for the periodic transmitting of the second channel condition measurement reports; an indication of a resolution in the frequency domain for the second channel condition measurement reports; and timings for the second channel condition measurement reports (paragraph 55:  The eNodeB may configure the type of CQI report requested, as well as other report characteristics such as periodicity and frequency resolution).

Claims 2, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou in view of Park as applied to claim 1 above, and further in view of Dinan (US 2020/0252824).
For claims 2, 8, and 12; Chen discloses the subject matter in claim 1 as described above in the office action.
Chen does not expressly disclose, but Dinan from similar fields of endeavor teaches:  transmitted periodically using transmission resources on a physical uplink shared channel of the wireless telecommunications system (paragraph 39:  If a wireless device is not configured for simultaneous PUSCH and PUCCH transmission, it may transmit periodic CSI reporting on PUSCH of the serving cell, preferably with smallest Serving Cell Index, in subframes with a PUSCH allocation, where the wireless device may use the same PUCCH-based periodic CSI reporting format on PUSCH).  Thus it would have been obvious to the .

Claims 3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou in view of Park in view of Dinan as applied to claim 2 above, and further in view of Nayeb Nazar et al. (US 2011/0249578) (“Nayeb Nazar”).
For claims 3, 9, and 13; Chen discloses the subject matter in claim 2 as described above in the office action.
Chen does not expressly disclose, but Nayeb Nazar from similar fields of endeavor teaches:  receiving an allocation message from the base station which indicates resources on the physical uplink shared channel to be used for transmitting measurement reports for a plurality of subframes (paragraph 55-77:  When the WTRU 102 is allocated PUSCH resources in one of the periodic subframes, the periodic CQI report may be sent on the PUSCH. Moreover, the WTRU 102 can be configured to transmit both periodic and aperiodic reporting in the same subframe… Periodic CSI reporting may be mapped onto a WTRU-specific UL CC semi-statically).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Nayeb Nazar in the feedback system as described by Chen.  The motivation is to improve feedback timing.

s 4, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papasakellariou in view of Park in view of Dinan as applied to claim 2 above, and further in view of Kim et al. (US 2014/0226613) (“Kim”).
For claims 4, 10, and 14; Chen discloses the subject matter in claim 2 as described above in the office action.
Chen does not expressly disclose, but Kim from similar fields of endeavor teaches:  transmitting measurement reports using resources on the physical uplink shared channel in a subframe without having received specific allocation signalling to specifically allocate resources in that specific subframe (paragraph 37-59:  the subframe for CSI on PUCCH is reserved for uplink channel for transmitting PUSCH, user data, or MAC PDU, the UE has to transmit the CSI using a part of the PUSCH transmission resource for abiding by the single carrier transmission which is referred to as CSI on PUSCH…the UE uses a part of the PUSCH transmission resource for CQI transmission or CQI and AN transmission. The resource region for use in transmission thereof may be determined in compliance with the rule as specified in the standard. The eNB also performs PUSCH decoding under the assumption that UE transmits the CQI or both the CQI and AN using the PUSCH at sf [x] by taking notice that sf [x] is likely to be the active time if the sf [x-4] is the active time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the feedback system as described by Chen.  The motivation is to improve feedback timing.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al. (US 2016/0127952); You discloses reduced bandwidth devices transmitting wideband and narrowband CQIs.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466